Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 09/28/2020. By this application,
Claims 1-20 are pending.

Information Disclosure Statement
The IDS filed on 09/28/2020 is considered and initialed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 1-4, 6-8, and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinclair (US 2008/0307156), in view of SON et al. (US 2020/0090729, hereafter SON)
With respect to claim 1, Sinclair discloses
An apparatus, comprising: (para 0182)
a memory device; and (flash memory (para 0046; fig. 1))
a controller coupled to the memory device via an interface, (disclosing a controller interfaces with the host and control operation of the flash memory (para 0046); and that suggests that the controller coupled to the flash memory via an interface)
wherein the controller is configured to: send a ready/busy signal to a host via a ready/busy signal bus; and (disclosing the controller sends the host a busy status signal. The busy status signal may be sent via some bus considered as a ready/busy signal bus (para 0081))
send a command to the memory device to perform a background operation in response to sending the ready/busy signal to the host; and (disclosing the system controller may perform a background operation, including a garbage collection, before executing a command from the host (para 0081); and that suggests that the controller would send a command to the flash memory to perform the background operation while sending the busy status signal to the host)
wherein the memory device is configured to: perform a background operation in response to receiving the command from the controller. (disclosing a data consolidation or garbage collection may take place before a command from the host can be executed (para 0081) suggests that the flash memory may perform a background operation in response to receive a garbage collection or background command from the controller)
Sinclair discloses
a controller coupled to the memory device via an interface
	But Sinclair does not explicitly disclose

a controller coupled to the memory device via a register clock driver
However, SON discloses a memory controller communicates with a memory device via a register clock driver (para 0016 and 0024), analogous to what has been done by Sinclair.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the memory interface of Sinclair, to include a register clock driver of SON. Therefore, the combination discloses a controller coupled to the memory device via a register clock driver. The person of ordinary skill in the art would have been motivated to apply the modification for implementing a register clock driver to transmit the command CMD and the address ADD of the memory controller to the memory devices; and thereby, improving signal integrity of the command CMD and the address ADD transmitted from the memory controller to the memory devices (SON, para 0024))

With respect to claim 2, Sinclair discloses
The apparatus of claim 1, wherein the ready/busy signal indicates that the controller is busy. (disclosing the busy status signal suggests that the controller is busy to perform the background operation (para 0081))

With respect to claim 3, the combination of Sinclair and SON discloses
The apparatus of claim 2, wherein the controller is busy in response to a dual in-line memory module (DIMM) executing a command. (Sinclair, disclosing the controller is busy to perform a background operation with the flash memory (para  0081); SON discloses the memory module may include a dual-inline memory module (DIMM) (para 0027)) 

With respect to claim 4, the combination of Sinclair and SON discloses
The apparatus of claim 3, wherein the DIMM includes the memory device and a different memory device. (SON, disclosing the memory module may include a DIMM, a registered DIMM (RDIMM), a load reduced DIMM (LRDIMM), and a non-volatile DIMM (NVDIMM) (para 0027); and therefore, the memory module may be considered as a DIMM module)

With respect to claim 6, the combination of Sinclair and SON discloses
The apparatus of claim 3, wherein the DIMM sends a second ready/busy signal to the 
host in response to completing the execution of the command. (Sinclair, the disclosure “the controller to have to give the host a busy status signal until such an operation is completed” (para 0081) suggests that the host receive the end of the busy status signal; and the end of the 

With respect to claim 7, the combination of Sinclair and SON discloses
The apparatus of claim 6, wherein the DIMM receives a command from the host in response to sending the second ready/busy signal. (Sinclair, disclosing in response to the end of the busy status signal, a host command may be executed (para 0081); and that suggests that the DIMM may receive the host command in response to the end of the busy status signal (para 0081))

With respect to claim 8, Sinclair discloses
The apparatus of claim 1, wherein the background operation includes performing garbage collection on the memory device. (disclosing the background operation may include a garbage collection operation on the flash memory (para 0081))

With respect to claim 10, Sinclair discloses
The apparatus of claim 1, wherein the background operation includes performing a reconcile operation on the memory device. (disclosing the background operation includes performing data consolidation (para 0081). Performing the data consolidation is a process of taking all data from blocks of the flash memory, cleaning it up, and combining it in a single 

Claims 5 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinclair (US 2008/0307156), in view of SON et al. (US 2020/0090729, hereafter SON), as applied to claim 4 and 10 above, in view of Lee at al. (US 10,380,022, hereafter Lee)
With respect to claim 5, the combination of Sinclair and SON discloses
The apparatus of claim 4, wherein the DIMM executing the command includes the memory device transferring data to a memory controller. (SON, disclosing each of the memory devices #140 may communicate or exchange data with the memory controller #3100 via data buffer #3500 (para 0100)
The combination of Sinclair and SON discloses
the DIMM executing the command includes the memory device transferring data to a memory controller
But the combination of Sinclair and SON does not explicitly disclose
the DIMM executing the command includes the memory device transferring data to the different memory device
However, Lee discloses data to be transferred between a volatile memory and a non-volatile memory of a memory module HVDIMM without going through the CPU (col. 4, lines 4-29), analogous to what has been done by the combination of BYUN and SON.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify data transfer of memory device of the 

With respect to claim 11, Sinclair, SON, and Lee discloses
The apparatus of claim 10, wherein the reconcile operation includes transferring data between memory blocks of the memory device. (Lee,  disclosing data to be transferred between a volatile memory and a non-volatile memory of a memory module HVDIMM without going through the CPU (col. 4, lines 4-29))

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinclair (US 2008/0307156), in view of SON et al. (US 2020/0090729, hereafter SON), as applied to claim 1 above, in view of Nam et al. (US 9,514,827, hereafter Nam)
With respect to claim 9, Sinclair discloses
The apparatus of claim 1, wherein the background operation includes performing garbage collection and other operation. (disclosing the background operation may include data consolidation and garbage collection operation (para 0081)
Sinclair discloses
the background operation includes performing garbage collection and other operations
	But Sinclair does not explicitly disclose
	the background operation includes adjusting threshold voltages
	However, Nam discloses controller #123 may perform a background operation, including adjusting threshold voltage (col. 31, lines 41-44; col. 34, lines 61-65), analogous to what has been done by Sinclair.
	Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the background operation of Sinclair, to include the method of adjusting threshold voltage of Nam. Therefore, the combination discloses the background operation includes adjusting threshold voltages. The person of ordinary skill in the art would have been motivated to apply the modification for adjusting threshold voltage; and thereby, performance and reliability of a memory device may be further increased (Nam, col. 49, lines 11-15))

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinclair (US 2008/0307156), in view of Helmick et al. (US 2018/0059945, hereafter Helmick), and in view of SON et al. (US 2020/0090729, hereafter SON)
	With respect to independent claim 12, Sinclair discloses
	A system, comprising: (para 0182)
a host; and (a host device (para 0023))
a memory device and a controller on a memory module, (disclosing flash memory #7 and controller #8 may reside on a memory module (para 0049; fig. 1) wherein the controller is coupled to the host via a ready/busy signal bus and (disclosing the controller #8 is coupled to the host system #1 via a bus considered as a ready/busy signal bus (para 0049; fig. 1) the memory device is coupled to the controller via a memory interface; (disclosing the controller#8 communicate between the host and the memory #7, and that suggests that the memory #7 is coupled to the memory controller #8 via a memory interface (para 0049l fig. 1))
wherein the controller is configured to: send a ready/busy signal to the host; and (disclosing the controller sends the host a busy status signal. The busy status signal may be sent via some bus considered as a ready/busy signal bus (para 0081))
send a command to the memory device in response to sending the ready/busy signal to the host; and (the disclosure of “Such operations are normally scheduled by the memory system controller to take place in the background as much as possible but the need to perform these operations can cause the controller to have to give the host a busy status signal until such an operation is completed” (para 0081) suggests that the controller send a background command to the memory device in response to sending the busy status signal to the host)
wherein the memory device is configured to: execute a background operation in response to receiving the command from the controller. (disclosing executing the background operation in response to receiving a background command from the controller (para 0081)
SInclair discloses
a memory device and a controller on a memory module
send a command to the memory device in response to sending the ready/busy signal to the host
But Sinclair does not explicitly disclose
a memory device and a controller on a dual in-line memory module (DIMM)
send a command to the memory device on the DIMM in response to sending the ready/busy signal to the host
However, Helmick discloses a non-volatile dual in-line memory module (NV-DIMM) #200 comprising NVM device and corresponding NVM controller (para 0089); and as a result, sending a command to the NMV device is sending the command to the NVM device residing on the NV-DIMM. Thus, this method is analogous to what has been done by Sinclair.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the memory module of Sinclair, to include DIMM module of Helmick. Therefore, the combination discloses a memory device and a controller on a dual in-line memory module (DIMM), and send a command to the memory device on the DIMM in response to sending the ready/busy signal to the host. The person of ordinary skill in the art would have been motivated to apply the modification for implementing a register clock driver to transmit the command CMD and the address ADD of the memory controller to the memory devices; and thereby, improving data bus transmissions, desired property, signal integrity; and thereby, improved performance and integrity of memory (Helmick, paras 0037 and 0125)
Sinclair discloses
the memory device is coupled to the controller via a memory interface

the memory device is coupled to the controller via a register clock driver
However, SON discloses a memory controller communicates with a memory device via a register clock driver (para 0016 and 0024), analogous to what has been done by Sinclair.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the memory interface of Sinclair, to include a register clock driver of SON. Therefore, the combination discloses a controller coupled to the memory device via a register clock driver. The person of ordinary skill in the art would have been motivated to apply the modification for implementing a register clock driver to transmit the command CMD and the address ADD of the memory controller to the memory devices; and thereby, improving signal integrity of the command CMD and the address ADD transmitted from the memory controller to the memory devices (SON, para 0024))

Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinclair (US 2008/0307156), in view of Helmick et al. (US 2018/0059945, hereafter Helmick), and in view of SON et al. (US 2020/0090729, hereafter SON), as applied to claim 12 above, in view of KIM et al. (US 2019/0079830, hereafter KIM)
With respect to claim 13, the combination of Sinclair and SON discloses
The system of claim 12, wherein the controller is configured to send a ready/busy signal to the host in response to perform the background operations. (Sinclair, the disclosure “the controller to have to give the host a busy status signal until such an operation is completed” (para 0081) suggests that the host receive the end of the busy status signal; and 
the combination of Sinclair and SON discloses
to send a ready/busy signal to the host in response to perform the background 
operations 
But the combination of Sinclair and SON does not disclose
to send a different ready/busy signal via the ready/busy signal bus to the host in response to the background operation being executed
However, KIM discloses the controller #110 may send a recovery completion signal to the host device upon completion of the recovery operation (para 0031), analogous to what has been done by the combination of Sinclair and SON.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the technique of sending commands to the host of the combination of Sinclair and SON, to include the method of sending complete signal to the host of KIM. Therefore, the combination discloses to send a different ready/busy signal via the ready/busy signal bus to the host in response to the background operation being executed. The person of ordinary skill in the art would have been motivated to apply the modification for accurately controlling of recovery operation and memory access operations; and thereby, avoiding the worst case delay of recovery operation, which may affect memory access operations; thereby, improved access operations while maintenance operation is under controlled (Kim, para 0031))  


The system of claim 13, wherein the host is configured to send a command to the controller via a register clock driver (RCD), a first bus, and a second bus in response to receiving the different ready/busy signal. (Helmick, disclosing the memory controller in the host sends a read command to the NVM controller #1550 via the RCD #1250 (“arrow 6”) (para 0139; fig. 16), and sending a write command to the NVM controller #1530 via the RCD #1250 (“arrow 2”) (para 0140; fig. 17) in response to receiving a recovery completion signal (KIM, para 0031). The RCD #150 is a register clock driver (Helmick, para 0027))

With respect to claim 15, the combination of Sinclair and Helmick discloses
The system of claim 14, wherein the controller is configured to send a different command to the memory device via the RCD in response to receiving the command from the host. (Helmick, disclosing the NVM controller processes the read command and send the processed read command to the relevant NVM devices (para 0139; see also para 0140) in response to receiving the read command or write command from the memory controller of the host))

Claims 16-17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinclair (US 2008/0307156), in view of Helmick et al. (US 2018/0059945, hereafter Helmick), in view of Frank et al. (US 2016/0210080, hereafter Frank)
With respect to independent claim 16, Sinclair discloses
A method, comprising: (para 0182))
sending a first ready/busy signal to a host from a controller on memory system via a ready/busy signal bus; (disclosing the controller sends the host a busy status signal. The busy status signal may be sent via some bus considered as a ready/busy signal bus (para 0081))
executing, via the controller, a background operation on a memory device in response to sending the ready/busy signal to the host; (disclosing sending the busy status signal to the host while performing background operation on the flash memory (para 0081; fig. 1) 
sending a second ready/busy signal to the host from the controller via the ready/busy signal bus in response to executing the background operation; (the disclosure “the controller to have to give the host a busy status signal until such an operation is completed” (para 0081) suggests that the host receive the end of the busy status signal; and the end of the busy status signal serves as a second/busy signal in response to completing the background operation)
sending a ready/busy signal to the host from the controller via the ready/busy signal bus in response to executing the background operation; (disclosing the controller may send the host a busy status signal until background operation is completed (para 0081))
receiving a command from the host at the controller in response to the controller sending the ready/busy signal to the host; (disclosing sending the host a busy status signal until a background operation is completed (para 0081) such that when the background operation is completed, a command from the host can be executed (para 0081)
sending the command from the controller to the memory device in response to receiving the command at the controller. (disclosing executing a host command after the background operation is completed; and that suggests that the controller #8 would send a command to the flash memory #7 in response to the controller #8 receives the host command 
Sinclair discloses
sending a first ready/busy signal to a host from a controller on a memory system via a ready/busy signal bus
But Sinclair does not explicitly disclose
sending a first ready/busy signal to a host from a controller on a dual in-line memory module (DIMM) via a ready/busy signal bus
However, Helmick discloses sending a signal to host #100 from an NVM controller #1250 (para 0143) using a command bus (para 0089). The NM controller is on a NV-DIMM (paras 0055 and 0089; fig. 16), analogous to what has been done by Sinclair.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of sending signal to the host of Sinclair, to include sending a signal to host from an NVM controller of Helmick. Therefore, the combination discloses sending a first ready/busy signal to a host from a controller on a dual in-line memory module (DIMM) via a ready/busy signal bus. The person of ordinary skill in the art would have been motivated to apply the modification for implementing a register clock driver to transmit the command CMD and the address ADD of the memory controller to the memory devices; and thereby, improving data bus transmissions, desired property, signal integrity; and thereby, improved performance and integrity of memory (Helmick, paras 0037 and 0125)
Sinclair discloses
executing, via the controller, a background operation on a memory device
But Sinclair does not explicitly disclose
executing, via the controller, a background operation on a memory device on the DIMM
However, Frank discloses performing background operations and garbage collection on a DIMM (para 0153), analogous to what has been done by Sinclair.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of performing background operation of Sinclair, to include the method of performing background operation and garbage collection on DIMM of Frank. Therefore, the combination discloses executing, via the controller, a background operation on a memory device on the DIMM. The person of ordinary skill in the art would have been motivated to apply the modification for meeting the increasing demands of Cloud Computing and Big Data environments; and thereby, improved methods and systems for managing processing, memory, and storage to significantly improve the performance of processing nodes (Frank, para 0016)

With respect to claim 17, Sinclair discloses
The method of claim 16, further comprising transferring data between the memory device and the host in response to receiving the command. (disclosing the controller may perform programming data or reading data in response to receiving a command from the host (paras 0054 and 0081))


The method of claim 16, further comprising sending a signal from the memory device to the controller in response to executing the command. (disclosing the flash memory may provide data to the host after executing a read operation. The read data may be considered as a signal, and the read data may be sent to the controller before the controller sends the read data to the host (paras 0046, 0049, and 0053-0054; figs. 1-2)

With respect to claim 20, Sinclair discloses
The method of claim 16, further comprising storing data associated with the command in the memory device or in a different memory device. (disclosing the controller may perform programming data to the flash memory #7 (para 0063; see also para 0081))

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinclair (US 2008/0307156), in view of Helmick et al. (US 2018/0059945, hereafter Helmick), in view of Frank et al. (US 2016/0210080, hereafter Frank), as applied to claim 16 above, in view of Lee at al. (US 10,380,022, hereafter Lee)
With respect to claim 18, Sinclair discloses
The method of claim 16, further comprising performing data consolidation and garbage collection. (disclosing performing data consolidation and garbage collection (para 0081; figs. 1-2))
Sinclair discloses
performing data consolidation and garbage collection

transferring data between the memory device and a different memory device
However, Lee discloses data to be transferred between a volatile memory and a non-volatile memory of a memory module HVDIMM without going through the CPU (col. 4, lines 4-29), analogous to what has been done by Sinclair.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify data transfer of memory device of Sinclair, to include data transfer between memories of Lee. Therefore, the combination discloses the DIMM executing the command includes the memory device transferring data to the different memory device. The person of ordinary skill in the art would have been motivated to apply the modification for not to use Flash memory that would have to go through a large number of programming cycles; and thereby, extending the life of the Flash memory beyond the life of the device itself (Lee, col. 2, lines 25-41))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137